                                       Case 2:20-mj-00255-EJY Document 32 Filed 05/12/20 Page 1 of 3




                                   1 Lance A. Maningo
                                     MANINGO LAW
                                   2 Nevada Bar No. 6405
                                     400 South 4th Street, Suite 650
                                   3
                                     Las Vegas, Nevada 89101
                                   4 702.626.4646
                                     lance@maningolaw.com
                                   5 Attorney for Defendant GOODIN
                                   6
                                                                UNITED STATES DISTRICT COURT
                                   7                                 DISTRICT OF NEVADA

                                   8 THE UNITED STATES OF AMERICA,               )
                                   9                                             )
                                                     Plaintiff,                  )
                                  10                                             )
                                  11   vs.                                       )                 2:20-mj-00255-EJY
                                                                                 )
                                  12   MEGAN GOODIN,                             )
400 South 4th Street, Suite 650




                                  13                                             )
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                                         Defendant.              )
                                  14   _________________________________________ )
                                  15
                                                    STIPULATION TO CONDUCT INITIAL ARRAIGNMENT
                                  16                           VIA VIDEOCONFERENCE
                                  17 Certification: This Stipulation and Order is being timely filed.
                                  18        IT IS HEREBY STIPULATED AND AGREED by and between LANCE A.
                                  19
                                       MANINGO, ESQ., of MANINGO LAW, counsel for defendant, MEGAN GOODIN
                                  20
                                       (“GOODIN”), and STEPHANIE N. IHLER, Assistant United States Attorney, Counsel for the
                                  21
                                  22 United States of America, that GOODIN’s initial arraignment be conducted via
                                  23 videoconference.
                                  24        This Stipulation is entered into for the following reasons:
                                  25
                                             1.      On March 27, 2020, Congress passed the “Coronavirus Aid, Relief, and
                                  26                 Economic Security Act” (“CARES Act”) authorizing the use of video and
                                                     telephone conferencing, under certain circumstances and with the consent of
                                  27                 the defendant, for various criminal hearings during the course of the COVID-
                                  28                 19 emergency. See CARES Act, H.R. 748, Public Law No. 116-136


                                                                                     1
                                       Case 2:20-mj-00255-EJY Document 32 Filed 05/12/20 Page 2 of 3


                                            2.     On March 30, 2020, Temporary General Order 2020-05 was issued to address
                                   1               the COVID-19 pandemic (following Temporary General Orders 2020-02,
                                                   2020-03, and 2020-04).
                                   2
                                            3.     In Temporary General Order 2020-05, the Honorable Chief Judge Miranda M.
                                   3
                                                   Du, ordered that: “I authorize the use of video conferencing, or telephone
                                   4               conferencing if video conferencing is not reasonably available, for all events
                                                   listed in Section 15002 of the CARES Act.”
                                   5
                                            4.     Sec 15002(b)(2) of the CARES Act includes Initial Arraignments.
                                   6
                                   7        5.     On April 22, 2020, prior to the Initial Arraignment, counsel for the Defendant
                                                   spoke to GOODIN, explained the process, and GOODIN consented to
                                   8               participate at her Initial Arraignment via videoconference.
                                   9
                                            6.     On April 28, 2020, GOODIN consented to and participated in her Initial
                                  10               Arraignment via videoconference, without any objection.

                                  11        RESPECTFULLY SUBMITTED this 29th day of April, 2020.
                                  12
400 South 4th Street, Suite 650




                                  13 By:    /s/ Lance Maningo                           By:    /s/ Stephanie Ihler
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                            LANCE A. MANINGO, ESQ.                             STEPHANIE IHLER, AUSA
                                  14        Attorney for Defendant GOODIN                      Attorney for Plaintiff
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                 2
                                       Case 2:20-mj-00255-EJY Document 32 Filed 05/12/20 Page 3 of 3




                                   1                           UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF NEVADA
                                   2
                                   3 THE UNITED STATES OF AMERICA,               )
                                                                                 )           2:20-mj-00255-EJY
                                   4                     Plaintiff,              )
                                   5                                             )
                                       vs.                                       )
                                   6                                             )
                                       MEGAN GOODIN,                             )
                                   7
                                                                                 )
                                   8                     Defendants.             )
                                       _________________________________________ )
                                   9
                                  10                                            ORDER

                                  11        IT IS THEREFORE ORDERED that consistent with the CARES Act and Temporary
                                  12
                                       General Orders 2020-04 and 2020-5, and with the consent of the Defendant, the Initial
400 South 4th Street, Suite 650




                                  13
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                       Appearance of GOODIN was conducted via videoconference.
                                  14
                                  15        DATED this _____
                                                        12th day of _____________,
                                                                      May          2020.

                                  16
                                  17                                     ____________________________________________
                                  18                                     BRENDA WEKSLER
                                                                         UNITED STATES MAGISTRATE JUDGE
                                  19
                                  20
                                  21
                                       Respectfully submitted by:
                                  22
                                  23
                                  24 By:        /s/ Lance Maningo
                                              Lance A. Maningo
                                  25          Nevada Bar No. 6405
                                  26          400 South 4th Street, Suite 650
                                              Las Vegas, Nevada 89101
                                  27          Attorney for Defendant GOODIN
                                  28


                                                                                  3
